UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector — not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in today’s markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital Net asset value December 31, 2014 Class IA: $7.02 Class IB: $7.01 Total return at net asset value Citigroup Non-U.S. JPMorgan Barclays U.S. World Developed (as of Class IA Class IB Aggregate Government High Yield 12/31/14) shares* shares† Bond Index Bond Index Index‡ 1 year 0.68% 0.35% 5.97% -2.68% 2.15% 5 years 33.35 31.64 24.31 4.32 56.84 Annualized 5.92 5.65 4.45 0.85 9.42 10 years 63.42 61.38 58.42 29.77 114.31 Annualized 5.03 4.90 4.71 2.64 7.92 Life 225.29 214.05 223.76 179.49 — Annualized 5.70 5.52 5.67 4.96 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s tertiary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition High-yield corporate bonds 26.2% Agency CMO 21.6% Agency pass-through 21.2% Commercial MBS 20.8% Emerging-market bonds 12.9% Residential MBS (non-agency) 11.2% International Treasury/agency 3.4% Bank loans 2.4% Investment-grade corporate bonds 1.8% Equity Investments 0.3% Cash and net other assets 6.7% Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit quality P-1 4.3% Aaa 40.3% Aa 0.1% A 1.1% Baa 9.9% Ba 16.9% B 20.1% Caa and below 19.5% Not rated –12.2% Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Diversified Income Fund 1 Report from your fund’s managers What was the bond market environment like during the 12 months ended December 31, 2014? The period began with the Federal Reserve announcing that it would begin winding down its bond-buying program, which ended in October 2014. As we moved into spring, concern about capital flight from Russia due to the Ukraine crisis, along with unrest in the Middle East, prompted investors to seek the safety of U.S. Treasuries. Demand for Treasuries also received a boost in June when the European Central Bank [ECB] implemented a negative deposit rate of -0.10% in the hope of stimulating bank lending to help stave off deflation and bolster eurozone economic growth. Sharply lower yields on sovereign bonds issued by peripheral European countries also indirectly dampened Treasury yields. Fixed-income markets experienced several bouts of volatility during late summer and early fall. Yields on intermediate- to longer-dated bonds fell globally, and most bond market sectors underperformed Treasuries. Interest rates were volatile in September and particularly so in October, before settling down and generally declining during the remainder of the period. The yield on the benchmark 10-year Treasury rose to 2.63% in mid-September, fell to 2.07% on December 16, and ended the period at 2.17%. With the Fed ending its bond-buying program while other countries appeared poised to ramp up monetary stimulus, it was not surprising to see some degree of rate volatility. Additionally, with U.S. gross domestic product growing at a 5% annual rate in the third quarter of 2014 — its strongest pace in 11years — investors sought to fine-tune their forecasts as to when the U.S. central bank was likely to begin raising its target for short-term interest rates. Shorter-term Treasury yields rose late in the period, partially discounting the Fed’s first rate increase, which is likely to occur sometime during the second half of 2015, in our view. Oil prices continued a decline that began in midsummer on concerns that the global market was oversupplied. Widespread deceleration of global economic growth, particularly in Europe and China, sapped demand, as did a November 27 announcement by the Organization of Petroleum Exporting Countries that the cartel would not cut its output. Falling oil prices weighed heavily on energy producers within the high-yield market, pushing yield spreads wider and causing high-yield indexes to underperform. Which holdings and strategies had the biggest influence on the portfolio’s performance? The portfolio underperformed relative to its primary benchmark, the Barclays U.S. Aggregate Bond Index, for the 12 months ended December 31, 2014. Our mortgage credit and prepayment strategies were the biggest contributors to performance. Within mortgage credit, our investments in subordinated mezzanine commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS] were the most additive to returns. Our CMBS holdings benefited from supportive commercial real estate fundamentals amid an improving U.S. economy, along with persistent investor demand for higher-yielding bonds. Our non-agency RMBS positions also attracted investors due to their relatively high yields. Within this sector, our holdings of pay-option adjustable-rate mortgage-backed securities [pay-option ARMS] were the main contributors to performance. As for our prepayment strategies, although rates fell during the period, the decline wasn’t severe enough to trigger substantial refinancing of the mortgages underlying our positions in interest-only collateralized mortgage obligations [IO CMOs]. As a result, prepayment speeds that were slower than expected provided a tailwind to our IO CMO holdings. Elsewhere, our active currency strategy was a notable contributor. The U.S. dollar outpaced nearly every other major currency, and our long-dollar strategy bolstered the portfolio’s return. Our tactical positioning in the euro — long exposure until April, then a short position for the remainder of the period — aided the portfolio’s performance, as did short positions in the Norwegian krone and the Canadian dollar. The currencies of Norway and Canada declined primarily due to weakness in energy prices. On the downside, our interest-rate and yield-curve positioning dampened the portfolio’s return. The portfolio was defensively positioned for a rising-rate environment in the United States, resulting in an overall duration — a key measure of interest-rate sensitivity — that was negative on a net basis. Unfortunately, because rates generally fell during the period, this positioning worked against the portfolio’s performance. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the portfolio’s yield-curve positioning. In addition, we employed interest-rate swaps and “swaptions” — the latter of which give us the option to enter into a swap contract—to hedge the interest-rate and prepayment risks associated with our CMO holdings and to help manage overall downside risk. We also utilized total return swaps as a hedging tool and to help manage the portfolio’s sector exposure, as well as its inflation risk. Lastly, we utilized currency forward contracts to hedge the foreign-exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the months ahead, and how are you positioning the portfolio? We believe U.S. economic growth may accelerate in 2015, given improving trends in employment and a pickup in consumer and business spending. If this occurs, we think it sets the stage for the Fed to begin raising the federal funds rate. That said, with U.S. inflation still running below the Fed’s 2% target, we believe lower oil prices may allow the Fed to take a more dovish stance and defer the first rate increase until later in 2015. We’ll be monitoring these factors closely in the weeks to come. Globally, we think the outlook for European rates is more favorable than the outlook for U.S. rates. We believe the ECB is poised to launch a bond-buying program, which is likely to keep eurozone rates low for some time, while the Fed is preparing to begin raising rates. 2 Putnam VT Diversified Income Fund Given this backdrop, we have slightly decreased the portfolio’s interest-rate sensitivity by bringing its duration closer to zero from a modestly negative position. We plan to maintain our diversified mortgage, corporate, and sovereign credit exposure primarily through allocations to mezzanine CMBS, high-yield corporate bonds, and peripheral European sovereign bonds, respectively. As for prepayment risk, we will continue our efforts to try to capitalize on anticipated slower prepayment speeds through allocations to agency interest-only collateralized mortgage obligations. We’re also excited about ongoing opportunities in the foreign-exchange market. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager D. William Kohli is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; and Paul D. Scanlon, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Diversified Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/13* 0.76% 1.01% Annualized expense ratio for the six-month period ended 12/31/14† 0.75% 1.00% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.73 $4.96 $3.82 $5.09 Ending value (after expenses) $971.00 $969.60 $1,021.42 $1,020.16 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4Putnam VT Diversified Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Diversified Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Diversified Income Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2015 Putnam VT Diversified Income Fund5 The fund’s portfolio 12/31/14 MORTGAGE-BACKED SECURITIES (45.8%)* Principal amount Value Agency collateralized mortgage obligations (18.4%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.957s, 2032 $159,430 $232,828 IFB Ser. 3408, Class EK, 25.146s, 2037 61,807 97,676 IFB Ser. 2979, Class AS, 23.684s, 2034 16,883 21,064 IFB Ser. 3072, Class SM, 23.207s, 2035 159,962 243,421 IFB Ser. 3072, Class SB, 23.06s, 2035 163,954 248,588 IFB Ser. 3249, Class PS, 21.744s, 2036 131,630 195,447 IFB Ser. 3065, Class DC, 19.378s, 2035 312,816 452,569 IFB Ser. 319, Class S2, IO, 5.839s, 2043 1,286,351 314,397 IFB Ser. 4240, Class SA, IO, 5.839s, 2043 7,806,058 1,780,952 IFB Ser. 4245, Class AS, IO, 5.839s, 2043 5,136,202 1,157,428 IFB Ser. 317, Class S3, IO, 5.819s, 2043 3,448,506 873,583 IFB Ser. 326, Class S2, IO, 5.789s, 2044 5,286,133 1,297,026 IFB Ser. 323, Class S1, IO, 5.789s, 2044 3,426,889 848,472 IFB Ser. 310, Class S4, IO, 5.789s, 2043 3,527,199 876,227 IFB Ser. 308, Class S1, IO, 5.789s, 2043 2,612,972 650,421 IFB Ser. 269, Class S1, IO, 5.789s, 2042 2,020,398 468,025 IFB Ser. 314, Class AS, IO, 5.729s, 2043 2,752,510 666,050 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,915,246 567,598 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,473,959 268,703 Ser. 4024, Class PI, IO, 4 1/2s, 2041 3,370,386 635,051 Ser. 4220, Class IE, IO, 4s, 2028 2,124,757 261,430 Ser. 311, Class IO, IO, 3 1/2s, 2043 2,116,765 434,612 Ser. 4122, Class CI, IO, 3 1/2s, 2042 4,179,949 584,578 Ser. 4105, Class HI, IO, 3 1/2s, 2041 1,873,335 262,698 Ser. 304, IO, 3 1/2s, 2027 3,648,456 447,374 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,700,755 331,410 Ser. 4210, Class PI, IO, 3s, 2041 3,008,812 317,218 Ser. 304, Class C45, IO, 3s, 2027 3,076,474 353,865 Ser. T-57, Class 1AX, IO, 0.39s, 2043 1,538,094 16,632 Ser. 3300, PO, zero %, 2037 49,322 43,419 FRB Ser. 3326, Class WF, zero %, 2035 1,223 970 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.883s, 2036 82,547 153,461 IFB Ser. 06-8, Class HP, 23.945s, 2036 246,662 378,670 IFB Ser. 07-53, Class SP, 23.579s, 2037 158,351 244,517 IFB Ser. 08-24, Class SP, 22.662s, 2038 192,139 284,464 IFB Ser. 05-122, Class SE, 22.507s, 2035 242,370 358,226 IFB Ser. 05-83, Class QP, 16.953s, 2034 185,065 248,259 IFB Ser. 13-10, Class KS, IO, 6.031s, 2043 1,439,012 303,200 Ser. 12-134, Class SA, IO, 5.981s, 2042 2,693,125 652,295 IFB Ser. 13-19, Class SK, IO, 5.981s, 2043 2,454,902 504,678 IFB Ser. 12-122, Class SB, IO, 5.981s, 2042 2,325,030 545,010 IFB Ser. 12-128, Class ST, IO, 5.981s, 2042 1,787,743 424,231 IFB Ser. 13-124, Class SB, IO, 5.781s, 2043 1,666,981 414,419 IFB Ser. 411, Class S1, IO, 5.781s, 2042 2,282,619 518,657 IFB Ser. 13-103, Class SK, IO, 5.751s, 2043 1,731,672 432,482 IFB Ser. 13-128, Class CS, IO, 5.731s, 2043 2,970,788 717,475 Ser. 374, Class 6, IO, 5 1/2s, 2036 337,073 63,572 Ser. 12-132, Class PI, IO, 5s, 2042 7,196,011 1,302,046 Ser. 10-13, Class EI, IO, 5s, 2038 56,821 761 Ser. 378, Class 19, IO, 5s, 2035 1,012,983 185,781 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 818,284 191,282 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 5,614,431 966,075 Ser. 409, Class 81, IO, 4 1/2s, 2040 4,196,543 834,021 Ser. 409, Class 82, IO, 4 1/2s, 2040 2,767,587 552,106 Ser. 366, Class 22, IO, 4 1/2s, 2035 379,115 26,879 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,967,914 250,712 Ser. 418, Class C24, IO, 4s, 2043 2,350,939 483,412 Ser. 13-41, Class IP, IO, 4s, 2043 2,513,570 439,297 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 13-44, Class PI, IO, 4s, 2043 $2,401,632 $390,359 Ser. 12-96, Class PI, IO, 4s, 2041 1,109,522 178,478 Ser. 406, Class 2, IO, 4s, 2041 2,575,181 456,322 Ser. 406, Class 1, IO, 4s, 2041 1,804,726 324,309 Ser. 409, Class C16, IO, 4s, 2040 3,132,929 592,326 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,980,988 1,026,162 Ser. 13-35, Class IP, IO, 3s, 2042 3,212,715 352,646 Ser. 13-53, Class JI, IO, 3s, 2041 3,342,621 412,279 Ser. 13-23, Class PI, IO, 3s, 2041 3,688,887 350,186 Ser. 03-W10, Class 1, IO, 1.021s, 2043 479,842 11,996 Ser. 00-T6, IO, 0.719s, 2030 1,399,217 29,733 Ser. 99-51, Class N, PO, zero %, 2029 15,480 13,932 Government National Mortgage Association IFB Ser. 10-163, Class SI, IO, 6.468s, 2037 3,317,331 380,156 IFB Ser. 11-56, Class MI, IO, 6.285s, 2041 2,340,159 488,789 IFB Ser. 13-113, Class SL, IO, 6.065s, 2042 1,737,957 268,704 IFB Ser. 14-131, Class AS, IO, 6.035s, 2044 2,940,273 679,453 Ser. 13-116, Class SA, IO, 5.989s, 2043 2,065,544 369,216 IFB Ser. 13-129, Class SN, IO, 5.985s, 2043 2,034,848 358,337 IFB Ser. 10-20, Class SC, IO, 5.985s, 2040 1,608,063 276,764 Ser. 13-182, Class LS, IO, 5.975s, 2043 1,728,006 408,538 IFB Ser. 13-99, Class VS, IO, 5.939s, 2043 1,180,662 230,902 IFB Ser. 12-77, Class MS, IO, 5.935s, 2042 1,899,813 487,207 IFB Ser. 11-128, Class TS, IO, 5.889s, 2041 1,722,677 300,607 IFB Ser. 11-70, Class SM, IO, 5.729s, 2041 3,437,000 623,059 IFB Ser. 11-70, Class SH, IO, 5.729s, 2041 3,530,000 663,005 Ser. 13-22, Class OI, IO, 5s, 2043 2,618,576 563,944 Ser. 13-3, Class IT, IO, 5s, 2043 2,336,684 500,233 Ser. 13-6, Class IC, IO, 5s, 2043 1,541,857 309,975 Ser. 12-146, Class IO, IO, 5s, 2042 3,605,730 702,504 Ser. 13-130, Class IB, IO, 5s, 2040 1,827,599 202,266 Ser. 13-16, Class IB, IO, 5s, 2040 2,506,444 195,936 Ser. 11-41, Class BI, IO, 5s, 2040 1,901,755 184,167 Ser. 10-35, Class UI, IO, 5s, 2040 2,120,568 447,970 Ser. 10-20, Class UI, IO, 5s, 2040 1,838,612 350,440 Ser. 10-9, Class UI, IO, 5s, 2040 9,314,495 1,977,714 Ser. 09-121, Class UI, IO, 5s, 2039 3,888,961 796,070 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 5,315,345 996,675 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,077,309 215,580 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 3,137,634 617,016 Ser. 13-183, Class JI, IO, 4 1/2s, 2043 2,349,877 387,323 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 362,453 56,394 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 3,679,085 684,678 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 9,353,647 1,776,417 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 3,799,757 727,167 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,837,043 369,888 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,289,269 330,465 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 885,212 125,010 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 4,144,998 531,306 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,100,474 94,267 Ser. 13-165, Class IL, IO, 4s, 2043 1,830,589 299,887 Ser. 12-47, Class CI, IO, 4s, 2042 3,577,447 658,173 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,762,532 329,429 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 6,779,875 870,604 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 2,485,198 339,482 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 3,017,530 409,056 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,860,013 662,906 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,327,505 459,994 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 2,726,065 544,150 Ser. 06-36, Class OD, PO, zero %, 2036 4,317 3,836 6 Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Commercial mortgage-backed securities (16.0%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 $697,000 $720,096 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.369s, 2051 30,518,973 264,477 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-6, Class G, 5.152s, 2047 829,000 826,944 FRB Ser. 05-4, Class C, 5.147s, 2045 927,000 938,588 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s, 2036 19,143 9,489 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.435s, 2039 155,000 159,456 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 931,590 Ser. 05-PWR9, Class C, 5.055s, 2042 499,000 507,733 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.435s, 2039 534,000 534,737 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.568s, 2047 426,000 456,663 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 779,000 761,392 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.124s, 2044 578,000 572,220 Ser. 07-CD5, Class XS, IO, 0.171s, 2044 21,585,619 92,452 COMM Mortgage Trust 144A FRB Ser. 14-CR18, Class D, 4.74s, 2047 990,000 947,568 FRB Ser. 13-LC6, Class D, 4.288s, 2046 224,000 212,738 FRB Ser. 13-LC13, Class E, 3.719s, 2046 566,000 434,062 FRB Ser. 07-C9, Class AJFL, 0.852s, 2049 254,000 239,080 Credit Suisse Commercial Mortgage Trust Ser. 06-C5, Class AX, IO, 0.717s, 2039 23,269,162 254,497 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 515,597 257,798 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.419s, 2044 440,000 462,133 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 0.993s, 2020 1,918,937 29,341 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 268,132 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 384,794 382,435 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,053,000 1,051,524 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 2,872,000 2,903,226 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 257,000 270,544 FRB Ser. 11-GC3, Class E, 5s, 2044 528,000 505,603 FRB Ser. 13-GC10, Class D, 4.414s, 2046 799,000 772,681 Ser. 05-GG4, Class XC, IO, 0.703s, 2039 53,710,285 134,276 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.074s, 2051 809,500 840,131 Ser. 06-LDP8, Class B, 5.52s, 2045 370,000 371,077 FRB Ser. 06-LDP6, Class B, 5.501s, 2043 790,000 790,000 FRB Ser. 05-LDP3, Class D, 5.193s, 2042 1,173,000 1,175,463 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 807,000 809,636 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.174s, 2051 892,000 902,352 FRB Ser. 07-CB20, Class C, 6.174s, 2051 1,004,000 951,842 FRB Ser. 11-C3, Class E, 5.567s, 2046 656,000 701,861 FRB Ser. 11-C3, Class F, 5.567s, 2046 401,000 404,205 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 12-C8, Class E, 4.666s, 2045 $105,000 $103,894 FRB Ser. 13-C13, Class D, 4.056s, 2046 418,000 393,056 FRB Ser. 13-C13, Class E, 3.986s, 2046 628,000 511,726 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 833,000 611,672 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 558,000 396,571 Ser. 07-CB20, Class X1, IO, 0.313s, 2051 42,310,665 333,577 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 486,767 511,106 Ser. 98-C4, Class J, 5.6s, 2035 379,000 397,457 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.728s, 2039 388,000 349,200 Ser. 06-C3, Class AJ, 5.72s, 2039 731,000 731,789 Ser. 06-C6, Class E, 5.541s, 2039 900,000 863,181 FRB Ser. 06-C6, Class C, 5.482s, 2039 631,000 619,958 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.371s, 2028 35,533 3 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.289s, 2051 575,000 628,009 FRB Ser. 07-C1, Class A3, 5.835s, 2050 14,650 14,660 Ser. 05-MCP1, Class D, 5.023s, 2043 454,000 452,511 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.545s, 2049 918,982 49,166 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 479,000 486,597 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.417s,2046 352,000 331,267 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,320,000 1,363,274 Ser. 07-HQ11, Class C, 5.558s, 2044 700,000 681,856 FRB Ser. 06-HQ8, Class D, 5.492s, 2044 513,000 502,566 Ser. 06-HQ10, Class AJ, 5.389s, 2041 422,000 424,334 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 902,620 857,210 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,115,905 1,120,436 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 31,600 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 471,404 117,851 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 387,000 385,858 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.999s, 2045 2,423,000 2,440,761 FRB Ser. 06-C25, Class AJ, 5.723s, 2043 565,000 584,775 FRB Ser. 05-C20, Class B, 5.237s, 2042 1,423,000 1,448,229 Ser. 07-C34, IO, 0.308s, 2046 11,929,000 96,983 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5.745s, 2035 801,512 742,705 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 479,000 437,088 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.635s, 2044 106,000 113,887 FRB Ser. 12-C6, Class E, 5s, 2045 525,000 512,085 FRB Ser. 11-C4, Class F, 5s, 2044 1,270,000 1,201,501 FRB Ser. 12-C7, Class E, 4.845s, 2045 241,000 241,327 FRB Ser. 12-C7, Class F, 4 1/2s, 2045 2,626,000 2,189,821 Ser. 14-C19, Class D, 4.234s, 2047 880,000 797,319 Putnam VT Diversified Income Fund 7 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (11.4%) Banc of America Funding Corp. FRB Ser. 14-R7, Class 3A1, 2.615s, 2036 $483,000 $495,075 FRB Ser. 14-R7, Class 3A2, 2.615s, 2036 148,000 124,720 Barclays Capital, LLC Trust FRB Ser. 13-RR1, Class 9A4, 6.727s, 2036 310,000 313,565 FRB Ser. 12-RR10, Class 9A2, 2.71s, 2035 1,270,000 1,184,402 FRB Ser. 12-RR5, Class 4A8, 0.326s, 2035 375,000 337,886 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR2, Class 5A12, 6.307s, 2036 800,000 762,000 FRB Ser. 12-RR12, Class 4A7, 2.831s, 2036 520,000 482,300 FRB Ser. 09-RR11, Class 2A2, 2.41s, 2035 1,060,000 964,600 FRB Ser. 14-RR2, Class 3A2, 1.075s, 2046 510,000 342,338 FRB Ser. 13-RR8, Class 2A2, 0.306s, 2036 502,092 433,054 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-12, Class 12A1, 2.487s, 2036 671,829 601,117 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.03s, 2034 33,772 17,361 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-WFH2, Class M1, 0.57s, 2037 1,440,000 1,131,120 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-4, Class 3A2, 5.981s, 2036 711,463 629,645 FRB Ser. 41891, Class 7A2, 2.487s, 2036 700,000 665,210 Connecticut Avenue Securities FRB Ser. 14-C04, Class 2M2, 5.17s, 2024 680,000 687,786 Countrywide Alternative Loan Trust Ser. 05-38, Class A1, 1.613s, 2035 434,279 395,194 FRB Ser. 05-76, Class 2A1, 1.113s, 2036 481,498 425,403 FRB Ser. 05-38, Class A3, 0.52s, 2035 1,221,770 1,059,886 FRB Ser. 05-59, Class 1A1, 0.487s, 2035 887,102 718,553 FRB Ser. 07-OA10, Class 2A1, 0.42s, 2047 415,029 342,399 Countrywide Home Loans FRB Ser. 06-HYB1, Class 1A1, 2.458s, 2036 701,619 615,469 FRB Ser. 06-OA5, Class 1A1, 0.37s, 2046 419,924 354,836 Credit Suisse First Boston Mortgage Securities Corp. FRB Ser. 03-AR30, Class CB1, 2.465s, 2034 409,943 369,811 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 328,968 524,266 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 880,000 1,082,947 Green Tree Home Improvement Loan Trust Ser. 95-F, Class B2, 7.1s, 2021 $1,865 1,862 Morgan Stanley Resecuritization Trust 144A Ser. 13-R7, Class 9B, 5 1/2s, 2046 825,000 825,000 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.7s, 2035 383,772 334,265 FRB Ser. 05-3, Class M1, 0.64s, 2035 378,366 336,746 FRB Ser. 05-3, Class A2, 0.52s, 2035 540,523 485,120 Newcastle Mortgage Securities Trust FRB Ser. 06-1, Class M2, 0.54s, 2036 390,000 308,100 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.56s, 2035 399,727 363,751 Residential Accredit Loans, Inc. FRB Ser. 07-QH9, Class A1, 1.406s, 2037 555,467 361,609 FRB Ser. 06-QO7, Class 2A1, 0.963s, 2046 1,507,284 1,051,331 FRB Ser. 06-QO5, Class 2A1, 0.36s, 2046 1,062,364 823,332 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.183s, 2046 1,890,478 1,691,930 FRB Ser. 06-AR3, Class A1B, 1.113s, 2046 1,115,425 906,840 MORTGAGE-BACKED SECURITIES (45.8%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR19, Class A1C3, 0.67s, 2045 $2,145,726 $1,893,604 FRB Ser. 05-AR8, Class 2AC2, 0.63s, 2045 1,315,436 1,181,919 FRB Ser. 05-AR11, Class A1B2, 0.62s, 2045 777,989 685,642 FRB Ser. 05-AR13, Class A1B2, 0.6s, 2045 982,620 874,532 FRB Ser. 05-AR17, Class A1B2, 0.58s, 2045 828,762 717,957 FRB Ser. 05-AR19, Class A1C4, 0.57s, 2045 725,284 634,624 FRB Ser. 05-AR11, Class A1B3, 0.57s, 2045 1,489,738 1,333,316 FRB Ser. 05-AR8, Class 2AC3, 0.56s, 2045 468,993 418,576 FRB Ser. 05-AR17, Class A1B3, 0.52s, 2045 F 1,285,563 1,132,099 FRB Ser. 05-AR6, Class 2A1C, 0.51s, 2045 605,858 536,184 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR2, Class 2A1, 2.612s, 2036 710,202 708,000 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.335s, 2047 1,000,000 740,000 Total mortgage-backed securities (cost $126,125,355) CORPORATE BONDS AND NOTES (32.7%)* Principal amount Value Basic materials (2.4%) Alcoa, Inc. sr. unsec. unsub. notes 5.4s, 2021 $35,000 $37,906 Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 31,000 32,853 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 196,000 236,670 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 66,000 68,310 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 292,000 306,600 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 133,650 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 265,000 280,900 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 500,000 487,500 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 210,023 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 195,000 189,638 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 15,000 15,338 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 10,000 9,725 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 51,000 45,900 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 284,000 297,490 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 158,000 180,910 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 172,000 168,560 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s,2018 156,000 138,840 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 100,000 97,000 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 170,000 164,900 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 415,058 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 260,000 258,050 8 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Basic materials cont. Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 $112,000 $110,320 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 73,500 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 256,000 269,440 Mercer International, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 60,000 60,750 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 F 200,000 2 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 200,000 169,500 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 134,000 131,320 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 40,000 39,700 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 211,238 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 175,950 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 128,000 126,963 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 232,000 238,380 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 179,000 172,288 Sealed Air Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 71,000 79,343 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 216,000 220,860 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s,2020 35,000 38,325 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s,2023 170,000 172,550 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s,2024 75,000 75,750 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s,2022 54,000 53,595 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 54,000 63,315 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 42,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 25,000 25,375 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 50,000 51,250 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 30,000 30,563 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 120,000 123,600 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 140,000 136,150 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 131,300 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 70,000 66,500 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 198,000 206,415 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 105,000 107,625 Capital goods (1.9%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 470,000 470,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 508,000 568,960 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Capital goods cont. Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 $120,000 $116,700 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 113,000 111,023 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 87,000 83,520 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 106,575 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 33,000 36,713 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 247,000 265,525 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 200,000 194,000 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 100,000 110,500 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 195,000 186,713 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 85,000 86,488 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 305,000 309,575 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 306,000 287,640 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 70,000 70,875 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 164,300 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 389,000 396,780 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 150,000 151,500 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 264,000 278,520 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 211,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 110,000 113,850 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 265,000 271,625 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 43,000 44,075 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 56,925 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 270,000 275,400 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 50,000 53,250 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 85,000 85,425 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 240,000 234,600 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 213,000 223,650 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Communication services (4.2%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) $400,000 $400,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 74,580 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 13,000 14,300 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 499,000 523,950 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 125,000 125,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s,2023 85,000 82,875 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 3/4s, 2024 180,000 182,025 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 1/2s, 2022 200,000 203,000 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s,2023 175,000 191,625 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 50,000 51,875 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 257,000 262,140 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 90,000 90,900 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 200,000 220,500 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s,2024 254,000 255,270 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 194,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 343,000 347,288 DISH DBS Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 180,000 180,900 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 169,000 190,970 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 20,000 20,100 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 63,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 105,000 107,888 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 202,230 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 154,000 157,080 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 634,000 635,585 Level 3 Communications, Inc. 144A sr. unsec. unsub. notes 5 3/4s, 2022 60,000 60,375 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 130,000 130,650 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 184,000 198,490 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 26,000 27,398 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 65,000 67,275 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) † 75,000 53,625 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 200,000 201,500 Numericable Group SA 144A sr. notes 6s, 2022 (France) 600,000 606,000 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Communication services cont. Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $221,000 $225,973 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 185,000 213,917 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 71,246 SFR-Numericable 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 125,240 Sprint Capital Corp. company guaranty 6 7/8s, 2028 $182,000 160,160 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 363,000 412,876 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 418,000 412,650 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 175,000 173,469 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 297,000 303,683 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 85,000 88,400 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 135,000 137,160 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 258,000 263,805 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 240,000 243,600 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 120,000 120,300 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 365,000 495,110 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 110,000 145,207 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 104,000 136,570 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 109,000 142,377 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 421,000 546,166 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $201,000 204,518 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 290,000 475,837 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $239,000 228,843 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 399,000 415,459 Wind Acquisition Finance SA 144A sr. bonds 4s, 2020 (Luxembourg) EUR 125,000 147,868 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 $149,000 151,980 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 145,000 135,575 Consumer cyclicals (5.6%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 165,000 162,938 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 115,000 125,063 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 115,000 116,725 10 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer cyclicals cont. Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 $173,000 $187,273 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 231,000 229,845 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 62,000 51,770 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 250,000 261,250 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 125,000 129,400 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 150,000 158,625 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 323,000 322,193 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2025 125,000 125,938 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 203,000 205,030 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 120,000 120,600 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 44,775 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 410,000 454,075 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 67,000 65,493 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 65,000 61,425 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 50,000 53,250 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 162,000 170,100 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 395,000 406,850 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 213,000 215,130 Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 95,000 96,188 Dana Holding Corp. sr. unsec. unsub. notes 6s,2023 83,000 86,735 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 250,000 261,875 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 241,000 250,327 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 120,000 122,100 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 3,000 3,068 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 63,000 62,528 General Motors Co. sr. unsec. unsub. notes 5.2s,2045 85,000 89,675 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 150,000 143,625 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 180,000 182,250 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 70,000 71,575 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer cyclicals cont. Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 $260,000 $267,800 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 303,256 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $86,000 67,510 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 70,000 77,753 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 3,500,000 201,765 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $157,000 162,495 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 105,000 106,050 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 268,000 262,640 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 305,000 300,425 Interactive Data Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2019 42,000 41,685 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 171,600 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 491,625 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s,2019 248,000 230,640 Jo-Ann Stores, LLC 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 95,000 80,750 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 246,000 276,135 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 105,000 113,400 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 70,000 72,625 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 84,000 86,520 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 240,000 253,800 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 243,000 238,140 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 176,000 187,880 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 310,000 311,550 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 118,000 116,820 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 210,000 220,500 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 168,000 166,740 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 181,000 189,598 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 691,867 748,946 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 125,000 125,000 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 139,000 147,340 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 100,000 105,750 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 114,125 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer cyclicals cont. Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) $253,000 $253,949 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 380,000 398,050 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 149,000 159,430 Owens Corning company guaranty sr. unsec. unsub. notes 4.2s, 2024 165,000 163,225 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 200,000 186,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 200,000 207,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 140,000 141,750 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 140,000 147,000 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 183,000 172,459 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 35,000 33,425 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 54,000 57,240 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 229,000 245,030 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 51,000 43,350 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 45,000 31,500 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 145,000 146,813 Scientific Games International, Inc. 144A company guaranty sr. unsec. notes 10s, 2022 285,000 261,131 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 87,000 89,610 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 38,000 37,715 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 32,000 32,560 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 213,000 206,078 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 150,000 153,375 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 184,000 189,980 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 26,250 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 301,000 301,000 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 15,000 15,938 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 15,638 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 85,000 88,825 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 140,000 143,500 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 80,000 80,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 57,000 51,870 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer cyclicals cont. Taylor Morrison Communities, Inc./ Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 $70,000 $66,850 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 300,000 293,250 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 150,000 150,000 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 340,000 375,700 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 107,000 113,955 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 4,000 4,260 Consumer staples (2.3%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 205,000 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 250,000 265,625 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 195,000 198,900 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 340,000 348,500 BlueLine Rental Finance Corp. 144A sr. notes 7s,2019 249,000 255,225 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 104,000 100,880 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 335,000 366,460 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 59,625 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 285,000 282,150 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 127,075 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2024 20,000 20,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 15,000 15,113 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 233,000 224,263 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 50,000 48,625 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 394,000 361,495 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 303,000 488,473 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $200,000 188,500 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 353,000 356,530 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 83,000 87,358 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 460,000 476,100 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 60,000 61,800 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 460,000 487,600 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 145,000 142,463 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 290,000 290,000 12 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer staples cont. Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 $300,000 $327,375 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 80,156 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 55,000 60,431 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 143,000 147,290 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 328,000 344,400 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 85,000 87,975 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 85,000 87,550 Energy (5.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 189,735 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s,2022 165,000 175,313 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s,2023 305,000 311,100 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 50,325 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 135,000 127,238 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 150,000 145,125 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 110,000 93,500 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 25,000 21,250 California Resources Corp. 144A company guaranty sr. unsec. notes 6s, 2024 210,000 177,450 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 100,000 86,750 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 132,600 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 55,000 69,452 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 61,800 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 95,000 92,388 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 315,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 207,000 208,035 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 117,160 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 88,871 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $59,000 21,535 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 90,000 83,700 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 43,000 40,850 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 170,000 155,550 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 135,000 103,275 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Energy cont. Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 $160,000 $136,000 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 110,000 80,300 Gazprom OAO Via Gaz Capital SA sr. unsec. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 335,000 302,338 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 216,960 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 717,386 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 386,000 377,315 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 85,000 83,088 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 150,000 112,500 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 382,000 287,455 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 180,000 171,000 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s,2022 45,000 38,250 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 70,000 61,600 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 158,000 97,960 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 70,000 71,225 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 26,000 26,065 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 404,000 282,800 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 94,000 76,140 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 120,000 102,600 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 315,000 266,175 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 104,000 6 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 378,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 37,000 33,763 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 141,000 125,843 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 300,000 222,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s,2022 100,000 99,500 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 110,000 99,000 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 155,000 141,050 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 187,500 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 113,000 80,230 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 85,000 51,850 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Energy cont. Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 $284,000 $170,400 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 200,000 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 285,000 272,175 Petrobras International Finance Co. SA (PIFCO) company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 52,000 48,028 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,220,000 1,485,225 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 1,065,000 373,016 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 246,000 129,765 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 859,000 637,808 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,180,000 674,960 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 760,000 277,400 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 438,900 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 60,000 56,100 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 130,000 115,700 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 119,000 108,897 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 100,000 97,750 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s,2022 100,000 101,750 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s,2024 100,000 98,125 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 95,000 95,950 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 535,000 221,691 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 170,000 163,200 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 20,000 11,800 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 194,000 159,080 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 87,000 85,260 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 130,000 125,450 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 50,000 36,596 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $60,000 51,300 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 27,788 Tesoro Logistics LP/Tesoro Logistics Finance Corp. 144A sr. unsec. notes 6 1/4s, 2022 20,000 19,950 Tesoro Logistics LP/Tesoro Logistics Finance Corp. 144A sr. unsec. notes 5 1/2s, 2019 15,000 14,888 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 30,000 19,800 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 220,000 196,350 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 210,000 192,150 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Financials (5.2%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 $293,000 $373,575 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 72,000 97,560 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 630,000 798,542 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,295,000 1,262,266 Bank of America Corp. jr. unsec. sub. FRN notes Ser. Z, 6 1/2s, perpetual maturity 80,000 81,432 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 39,000 39,694 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 75,000 76,500 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 99,000 101,168 CIT Group, Inc. sr. unsec. notes 5s, 2023 125,000 127,813 CIT Group, Inc. sr. unsec. notes 5s, 2022 325,000 333,938 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 175,000 184,958 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s,2019 70,000 69,825 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 118,000 76,700 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 134,000 134,000 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 135,600 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 295,000 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 125,000 127,813 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 110,000 67,650 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 220,000 218,900 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 208,000 260,618 Hub Holdings LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 ‡‡ $53,000 52,470 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 365,000 376,023 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 195,000 195,853 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 145,000 152,613 iStar Financial, Inc. sr. unsec. notes 5s, 2019 R 10,000 9,700 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 125,000 133,438 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 102,000 109,140 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 265,000 283,550 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 96,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 270,000 245,700 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 15,000 15,788 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 131,000 119,865 14 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Financials cont. OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 $109,000 $111,453 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 100,000 102,500 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 165,413 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 60,000 55,050 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 245,000 237,038 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 300,000 315,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 400,000 507,011 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) $105,000 106,805 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 7 3/4s, 2018 (Russia) 900,000 792,000 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 250,000 220,000 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 200,000 195,000 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s,2017 175,000 186,375 Springleaf Finance Corp. sr. unsec. notes 5 1/4s,2019 155,000 151,900 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 230,000 227,700 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 218,707 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 25,000 21,000 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 270,340 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 187,500 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 299,000 291,525 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 255,000 200,175 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,000,000 643,750 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 400,000 392,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,648,000 1,390,912 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,498,000 1,468,040 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 140,000 124,950 Health care (2.7%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 225,000 229,500 Acadia Healthcare Co., Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 85,000 83,725 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 201,106 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 192,358 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $50,000 50,500 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Health care cont. Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 $181,000 $181,000 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 90,000 90,225 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 30,000 31,125 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 42,000 43,470 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 40,000 42,375 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 200,000 203,000 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 125,660 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $245,000 220,194 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 175,000 178,500 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 277,000 277,693 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 158,000 154,445 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 218,838 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 4 3/4s, 2024 60,000 60,600 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 231,750 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 156,000 158,340 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 100,000 100,250 HCA, Inc. sr. notes 6 1/2s, 2020 541,000 605,244 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 74,000 84,360 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 202,000 212,100 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 62,000 63,860 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 140,000 143,080 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 190,000 203,775 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 212,000 215,180 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 242,000 264,990 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 152,000 161,120 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 135,000 140,486 Omnicare, Inc. sr. unsec. notes 5s, 2024 30,000 30,750 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 130,000 131,950 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 271,000 283,195 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 60,000 61,200 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 378,000 385,560 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 279,000 285,975 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 224,138 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 50,000 50,000 Putnam VT Diversified Income Fund 15 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Health care cont. Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 $60,000 $60,150 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 158,000 156,815 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 342,000 372,780 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 164,000 176,108 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 35,000 35,525 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 40,000 42,200 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 53,000 54,670 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 160,000 167,200 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 195,000 201,338 Technology (0.9%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 88,825 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 148,000 126,540 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 463,000 451,425 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 79,000 93,813 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 78,000 88,530 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 160,000 183,600 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 139,000 148,730 Freescale Semiconductor, Inc. 144A sr. notes 6s,2022 115,000 120,175 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 70,000 74,900 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 R 210,000 218,400 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 181,000 190,050 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 430,000 423,550 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 145,000 146,450 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 230,000 306,936 Transportation (0.3%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $221,000 230,393 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 283,500 275,704 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 268,000 265,320 Utilities and power (2.2%) AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 720,000 808,200 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 180,000 203,400 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 85,000 85,000 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 335,000 339,188 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Utilities and power cont. Calpine Corp. 144A company guaranty sr. notes 6s,2022 $50,000 $53,125 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 40,000 42,300 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 290,000 322,255 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 5/8s, 2024 10,000 10,200 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 3/8s, 2022 20,000 20,350 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 6 3/4s, 2019 333,000 338,828 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 555,000 694 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 345,000 436,944 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 170,000 201,450 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 201,000 223,110 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 70,000 70,875 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s,2022 70,000 65,450 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 345,000 348,450 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 80,000 82,545 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 261,000 257,085 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 64,675 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 45,000 46,837 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 845,000 972,587 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 400,000 431,000 NRG Yield Operating LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 85,000 86,275 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 175,000 174,563 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 149,575 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 85,000 80,325 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 120,000 110,100 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 199,000 199,995 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 119,000 84,193 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 156,000 192,439 Total corporate bonds and notes (cost $100,356,700) 16 Putnam VT Diversified Income Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (25.2%)* Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, January 1, 2045 $3,000,000 $3,356,250 4 1/2s, TBA, January 1, 2045 28,000,000 30,404,063 4s, TBA, January 1, 2045 24,000,000 25,623,749 3 1/2s, TBA, January 1, 2045 6,000,000 6,257,813 3s, TBA, January 1, 2045 8,000,000 8,096,875 Total U.S. government and agency mortgage obligations (cost $73,247,891) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Bonds 3.000%, May 15, 2042 i $25,000 $26,392 U.S. Treasury Notes 2.250%, April 30, 2021 i 33,000 33,799 0.875%, September 15, 2016 i 94,000 94,711 Total U.S. treasury obligations (cost $154,902) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.8%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) † $672,978 $585,491 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 2,270,000 2,176,930 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 4,315,000 4,269,693 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) † 150,000 130,500 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 1,097,796 911,170 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) † 1,643,189 1,470,654 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) (units) BRL 1,350 483,849 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $425,000 399,500 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 235,500,000 406,341 Costa Rica (Republic of) 144A unsec. notes 7s, 2044 (Costa Rica) $200,000 194,000 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 400,000 426,000 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 360,000 393,300 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 275,000 165,000 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 400,000 378,000 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 274,000 275,518 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 947,185 873,778 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 2,032,000 1,960,274 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 1,567,000 1,512,233 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 527,543 318,309 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.8%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 50,102 $30,313 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 373,051 226,080 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 396,222 242,294 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 204,967 126,776 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 171,524 106,765 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 246,577 154,556 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 84,480 53,463 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 1,075,053 691,190 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 127,387 82,978 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 897,533 593,879 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 232,920 157,551 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 1,019,402 704,899 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 2,594,753 1,865,689 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 197,427 151,253 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 1,033,192 792,636 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) $575,000 674,107 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) 695,000 576,850 Kenya (Republic of) 144A sr. unsec. notes 6 7/8s, 2024 (Kenya) 200,000 211,000 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 235,000 207,799 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,271,732 1,313,063 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 191,700 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 150,000 149,813 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 82,390 83,498 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) 240,000 240,710 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,230,000 1,375,140 Putnam VT Diversified Income Fund17 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.8%)* cont. Principal amount Value Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) $975,000 $1,109,141 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,805,000 1,083,000 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 220,000 236,500 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 265,000 107,325 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,215,000 614,498 Total foreign government and agency bonds and notes (cost $34,657,324) SENIOR LOANS (2.4%)* c Principal amount Value Basic materials (0.1%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $104,475 $102,255 WR Grace & Co. bank term loan FRN 3s, 2021 113,639 112,835 WR Grace & Co. bank term loan FRN Ser. DD, 1s, 2021 U 40,789 40,501 Capital goods (0.1%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 311,220 302,106 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 148,000 146,798 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 163,801 161,173 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 80,000 79,400 Level 3 Financing, Inc. bank term loan FRN Ser. B5, 4 1/2s, 2022 125,000 125,039 Consumer cyclicals (1.0%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.985s, 2017 994,505 872,678 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 69,650 61,153 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 263,675 242,581 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 166,716 164,216 Delta 2 (Lux) Sarl bank term loan FRN 4 3/4s, 2021 (Luxembourg) 130,000 126,588 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 227,105 209,315 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.906s, 2019 319,000 300,059 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 134,750 129,472 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s,2017 65,367 64,877 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 285,869 279,357 ROC Finance, LLC bank term loan FRN 5s, 2019 133,647 123,957 Univision Communications, Inc. bank term loan FRN 4s, 2020 298,316 291,157 Visteon Corp. bank term loan FRN Ser. DD, 3 1/2s,2021 99,500 98,132 Consumer staples (0.2%) BC ULC bank term loan FRN Ser. B, 4 1/2s, 2021 (Canada) 145,000 144,586 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 147,883 143,693 SENIOR LOANS (2.4%)* c cont. Principal amount Value Consumer staples cont. H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 $153,917 $152,735 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 89,550 87,983 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 173,337 170,141 Health care (0.3%) CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 143,550 143,072 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.156s, 2021 233,238 229,739 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 79,600 78,124 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 89,635 87,245 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 124,688 120,791 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 1/2s, 2020 119,410 118,167 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B3, 4.67s,2017 104,078 99,676 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s,2018 212,491 209,237 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 183,609 182,855 First Data Corp. bank term loan FRN 4.167s, 2021 12,896 12,695 First Data Corp. bank term loan FRN Ser. B, 3.667s, 2018 121,183 118,494 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 320,938 319,333 Transportation (0.1%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 ‡‡ 250,000 246,250 Utilities and power (0.1%) Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 75,000 74,953 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.648s, 2017 499,637 322,206 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.648s, 2017 5,128 3,295 Total senior loans (cost $7,423,638) PURCHASED SWAP OPTIONS OUTSTANDING (0.8%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.38/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.38 $20,631,600 $205,697 2.3925/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.3925 14,413,600 150,334 2.28/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 20,631,600 101,095 2.285/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.285 14,413,600 65,149 Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.43 14,413,600 187,089 2.33/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.33 14,413,600 92,247 Citibank, N.A. 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 20,631,600 180,733 2.528/3 month USD-LIBOR-BBA/Mar-25 Mar-15/2.528 7,206,800 153,937 2.2425/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.2425 37,838,000 129,784 18 Putnam VT Diversified Income Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.8%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Citibank, N.A. cont. 2.426/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.426 $7,185,600 $90,107 (2.4775)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.4775 37,838,000 41,243 2.322/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.322 7,185,600 41,030 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 33,256,600 341,879 2.40/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.40 17,937,500 199,824 2.30/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.30 17,937,500 100,271 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 40,310,700 37,892 Goldman Sachs International 2.23/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.23 37,838,000 115,784 (2.47)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.47 37,838,000 45,027 (2.89)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.89 3,603,400 25,836 (2.94)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.94 3,603,400 14,125 (3.04)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/3.04 3,603,400 6,054 Total purchased swap options outstanding (cost $2,405,958) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.1%)* date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/$100.37 $20,000,000 $105,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.41 11,000,000 28,380 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.22 11,000,000 24,420 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/103.13 11,000,000 660 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/102.94 11,000,000 330 Total purchased options outstanding (cost $711,797) PREFERRED STOCKS (0.3%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 438 $437,822 GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 6,980 184,132 M/I Homes, Inc. Ser. A, $2.438 pfd. 5,132 132,867 Total preferred stocks (cost $605,883) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $158,047 Total convertible bonds and notes (cost $131,693) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value United Technologies Corp. $3.75 cv. pfd. 2,195 $134,619 Total convertible preferred stocks (cost $112,156) COMMON STOCKS (—%)* Shares Value Lone Pine Resources Canada, Ltd. (Canada) † F 12,972 $519 Lone Pine Resources, Inc. Class A (Canada) † F 12,972 519 Tribune Co. Class 1C F 55,356 13,839 Total common stocks (cost $84,686) Principal SHORT-TERM INVESTMENTS (6.7%)* amount/shares Value Putnam Short Term Investment Fund 0.10% L Shares 6,212,821 $6,212,821 SSgA Prime Money Market Fund Class N 0.04% P Shares 440,000 440,000 U.S. Treasury Bills with an effective yield of 0.10%, July 23, 2015 # Δ § $1,972,000 1,970,756 U.S. Treasury Bills with an effective yield of 0.09%, June 11, 2015 # 4,000 3,999 U.S. Treasury Bills with an effective yield of 0.06%, April 23, 2015 Δ § 130,000 129,985 U.S. Treasury Bills with an effective yield of 0.02%, January 29, 2015 Δ 140,000 139,998 U.S. Treasury Bills with an effective yield of 0.02%, January 2, 2015 533,000 533,000 U.S. Treasury Bills with an effective yield of 0.01%, January 15, 2015 § 591,000 590,997 U.S. Treasury Bills with an effective yield of 0.01%, January 8, 2015 325,000 324,999 U.S. Treasury Bills with effective yields ranging from less than 0.01% to 0.01%, February 5, 2015 # Δ § 7,799,000 7,798,950 U.S. Treasury Bills with effective yields ranging from less than 0.01% to 0.01%, January 22, 2015 # Δ § 1,373,000 1,372,993 Total short-term investments (cost $19,518,583) Total investments (cost $365,536,566) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD/$ United States Dollar Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: The rate shown is the current rate at the close of the reporting period bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemp- tion from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Putnam VT Diversified Income Fund 19 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $292,671,002. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 7). At the close of the reporting period, the fund maintained liquid assets totaling $170,351,669 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 82.1% Luxembourg 0.8% Argentina 2.7 Brazil 0.7 Greece 2.7 Turkey 0.7 Russia 2.3 Indonesia 0.6 Venezuela 1.2 Mexico 0.5 United Kingdom 1.1 Other 3.6 Canada 1.0 Total 100.0% FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $177,560,420) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/21/15 $61,567 $94,454 $32,887 Canadian Dollar Sell 1/21/15 742,167 745,188 3,021 Chilean Peso Sell 1/21/15 429,622 435,362 5,740 Chinese Yuan (Offshore) Buy 2/13/15 48,740 63,268 (14,528) Euro Sell 3/18/15 752,422 784,581 32,159 South Korean Won Buy 2/13/15 1,565,711 1,553,889 11,822 South Korean Won Sell 2/13/15 1,551,353 1,563,593 12,240 Barclays Bank PLC Australian Dollar Sell 1/21/15 1,462,019 1,537,051 75,032 Canadian Dollar Sell 1/21/15 798,952 823,229 24,277 Chinese Yuan (Offshore) Buy 2/13/15 3,138,096 3,170,065 (31,969) Japanese Yen Sell 2/13/15 714,840 758,770 43,930 Mexican Peso Buy 1/21/15 1,465,858 1,596,286 (130,428) Mexican Peso Sell 1/21/15 1,465,858 1,596,629 130,771 New Zealand Dollar Buy 1/21/15 647,656 658,608 (10,952) South Korean Won Sell 2/13/15 1,551,353 1,563,593 12,240 Swiss Franc Sell 3/18/15 2,160,589 2,229,636 69,047 Citibank, N.A. Australian Dollar Sell 1/21/15 907,513 983,742 76,229 Brazilian Real Buy 1/5/15 3,048,416 3,229,856 (181,440) Brazilian Real Sell 1/5/15 3,048,416 3,180,056 131,640 Brazilian Real Sell 4/2/15 173,206 172,916 (290) Canadian Dollar Sell 1/21/15 2,221,683 2,252,758 31,075 20 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $177,560,420) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Chilean Peso Buy 1/21/15 $25,662 $26,907 $(1,245) Chilean Peso Sell 1/21/15 25,662 25,967 305 Euro Sell 3/18/15 1,257,105 1,328,755 71,650 Japanese Yen Sell 2/13/15 613,683 668,047 54,364 Mexican Peso Buy 1/21/15 1,285,077 1,302,269 (17,192) New Zealand Dollar Buy 1/21/15 1,690,214 1,703,888 (13,674) Norwegian Krone Sell 3/18/15 846,994 911,207 64,213 Swiss Franc Sell 3/18/15 1,393,928 1,431,927 37,999 Credit Suisse International Australian Dollar Sell 1/21/15 739,612 737,745 (1,867) British Pound Buy 3/18/15 1,468,289 1,471,484 (3,195) Canadian Dollar Sell 1/21/15 859,868 892,071 32,203 Euro Sell 3/18/15 4,763,000 4,864,633 101,633 Indian Rupee Buy 2/13/15 1,598,040 1,634,539 (36,499) Japanese Yen Buy 2/13/15 104,497 120,734 (16,237) Mexican Peso Buy 1/21/15 162,858 177,357 (14,499) Mexican Peso Sell 1/21/15 162,858 178,474 15,616 New Zealand Dollar Buy 1/21/15 2,359,291 2,367,899 (8,608) Norwegian Krone Sell 3/18/15 494,209 575,617 81,408 Swedish Krona Buy 3/18/15 264,170 278,236 (14,066) Swiss Franc Sell 3/18/15 1,393,928 1,431,989 38,061 Deutsche Bank AG Australian Dollar Sell 1/21/15 92,390 119,916 27,526 British Pound Sell 3/18/15 733,366 738,417 5,051 Canadian Dollar Sell 1/21/15 1,542,152 1,584,012 41,860 Euro Sell 3/18/15 3,023,372 3,098,558 75,186 New Zealand Dollar Buy 1/21/15 2,283,270 2,286,056 (2,786) Norwegian Krone Sell 3/18/15 2,024,866 2,177,186 152,320 Polish Zloty Buy 3/18/15 765,895 807,286 (41,391) Turkish Lira Buy 3/18/15 1,493,648 1,591,969 (98,321) Goldman Sachs International Australian Dollar Sell 1/21/15 907,432 972,765 65,333 Canadian Dollar Sell 1/21/15 1,672,156 1,711,351 39,195 Euro Sell 3/18/15 3,722,880 3,857,695 134,815 Japanese Yen Buy 2/13/15 112,662 84,039 28,623 New Zealand Dollar Buy 1/21/15 1,554,141 1,558,606 (4,465) Norwegian Krone Sell 3/18/15 688,363 740,518 52,155 Swedish Krona Sell 3/18/15 181,767 175,251 (6,516) HSBC Bank USA, National Association Australian Dollar Sell 1/21/15 870,818 932,291 61,473 British Pound Buy 3/18/15 728,537 730,833 (2,296) Canadian Dollar Buy 1/21/15 1,483,216 1,502,256 (19,040) Canadian Dollar Sell 1/21/15 1,483,216 1,500,773 17,557 Chinese Yuan (Offshore) Buy 2/13/15 1,141,952 1,154,459 (12,507) Euro Sell 3/18/15 3,379,725 3,478,133 98,408 Japanese Yen Sell 2/13/15 338,823 370,975 32,152 New Zealand Dollar Buy 1/21/15 734,114 731,078 3,036 Swedish Krona Buy 3/18/15 428,344 458,395 (30,051) JPMorgan Chase Bank N.A. Australian Dollar Sell 1/21/15 2,178,962 2,208,481 29,519 Brazilian Real Buy 1/5/15 2,965,465 3,158,126 (192,661) Brazilian Real Sell 1/5/15 2,965,465 3,077,790 112,325 Putnam VT Diversified Income Fund 21 FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $177,560,420) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. British Pound Buy 3/18/15 $151,252 $153,948 $(2,696) Canadian Dollar Sell 1/21/15 2,968,066 3,025,477 57,411 Euro Buy 3/18/15 556,507 550,074 6,433 Indian Rupee Buy 2/13/15 1,497,715 1,503,019 (5,304) Japanese Yen Sell 2/13/15 686,858 690,335 3,477 Malaysian Ringgit Sell 2/13/15 1,466,540 1,533,127 66,587 Mexican Peso Buy 1/21/15 1,435,895 1,452,121 (16,226) New Taiwan Dollar Sell 2/13/15 1,600,003 1,659,605 59,602 New Zealand Dollar Buy 1/21/15 164,037 218,551 (54,514) Norwegian Krone Sell 3/18/15 1,226,946 1,319,889 92,943 Russian Ruble Buy 3/18/15 122,865 129,150 (6,285) Russian Ruble Sell 3/18/15 122,865 138,523 15,658 Singapore Dollar Sell 2/13/15 1,510,562 1,534,771 24,209 Swedish Krona Buy 3/18/15 12,510 17,999 (5,489) Swiss Franc Sell 3/18/15 2,643,931 2,721,221 77,290 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/21/15 2,942,630 2,995,174 (52,544) Australian Dollar Sell 1/21/15 2,923,059 3,005,112 82,053 British Pound Buy 3/18/15 389,425 393,344 (3,919) Canadian Dollar Sell 1/21/15 1,480,291 1,512,145 31,854 Euro Sell 3/18/15 4,797,388 4,914,751 117,363 New Zealand Dollar Buy 1/21/15 1,555,854 1,561,486 (5,632) Norwegian Krone Sell 3/18/15 1,465,850 1,561,724 95,874 Singapore Dollar Sell 2/13/15 1,514,635 1,545,744 31,109 Swedish Krona Buy 3/18/15 16,475 30,885 (14,410) State Street Bank and Trust Co. Australian Dollar Buy 1/21/15 3,566,448 3,744,560 (178,112) Australian Dollar Sell 1/21/15 3,566,448 3,764,470 198,022 Brazilian Real Buy 1/5/15 2,979,272 3,175,676 (196,404) Brazilian Real Sell 1/5/15 2,979,272 3,055,224 75,952 British Pound Buy 3/18/15 41,590 30,743 10,847 Canadian Dollar Sell 1/21/15 1,166,681 1,218,439 51,758 Euro Buy 3/18/15 525,509 499,486 26,023 Israeli Shekel Sell 1/21/15 1,512,273 1,576,013 63,740 Japanese Yen Buy 2/13/15 1,429,681 1,498,281 (68,600) Japanese Yen Sell 2/13/15 1,429,681 1,484,601 54,920 Malaysian Ringgit Sell 2/13/15 1,442,222 1,452,593 10,371 Mexican Peso Buy 1/21/15 1,605,937 1,730,199 (124,262) Mexican Peso Sell 1/21/15 1,605,937 1,722,669 116,732 New Taiwan Dollar Sell 2/13/15 25,683 26,648 965 New Zealand Dollar Buy 1/21/15 857,024 887,263 (30,239) Norwegian Krone Sell 3/18/15 710,189 751,111 40,922 Singapore Dollar Sell 2/13/15 149,865 154,060 4,195 Swiss Franc Sell 3/18/15 2,180,833 2,246,957 66,124 Turkish Lira Buy 3/18/15 1,466,900 1,558,076 (91,176) UBS AG Australian Dollar Sell 1/21/15 1,203,033 1,278,515 75,482 British Pound Sell 3/18/15 241,288 242,093 805 Canadian Dollar Sell 1/21/15 1,962,450 2,029,327 66,877 Euro Sell 3/18/15 2,691,841 2,750,174 58,333 Hungarian Forint Buy 3/18/15 1,430,805 1,511,411 (80,606) Hungarian Forint Sell 3/18/15 1,430,805 1,526,439 95,634 22 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $177,560,420) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Japanese Yen Sell 2/13/15 $711,333 $717,091 $5,758 New Zealand Dollar Buy 1/21/15 730,610 724,999 5,611 WestPac Banking Corp. Australian Dollar Sell 1/21/15 886,474 973,892 87,418 Canadian Dollar Sell 1/21/15 2,576,763 2,672,264 95,501 Euro Sell 3/18/15 3,220,376 3,325,114 104,738 New Zealand Dollar Buy 1/21/15 1,579,222 1,618,349 (39,127) South Korean Won Buy 2/13/15 1,529,228 1,515,018 14,210 Total FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/14 contracts Value date (depreciation) Euro-Bobl 5 yr (Short) 156 $24,592,673 Mar-15 $(108,428) Euro-Bund 10 yr (Long) 100 18,861,052 Mar-15 150,857 Euro-Buxl 30 yr (Short) 17 3,188,071 Mar-15 (146,104) U.S. Treasury Bond 30 yr (Long) 17 2,457,563 Mar-15 25,311 U.S. Treasury Bond Ultra 30 yr (Short) 11 1,817,063 Mar-15 (82,349) U.S. Treasury Note 5 yr (Long) 128 15,223,000 Mar-15 (12,159) U.S. Treasury Note 10 yr (Short) 181 22,950,234 Mar-15 (148,141) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/14 (premiums $3,165,717) Counterparty Fixed obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.50)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.50 $14,413,600 $269,534 (2.48)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.48 20,631,600 351,356 Barclays Bank PLC (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 14,413,600 306,289 Citibank, N.A. (2.28)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 7,206,800 8,648 2.36/3 month USD-LIBOR-BBA/ Jan-25 Jan-15/2.36 18,919,000 70,000 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 7,185,600 152,694 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 7,206,800 156,099 (2.36)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.36 18,919,000 163,839 Credit Suisse International (2.51)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.51 17,937,500 348,167 Goldman Sachs International (2.49)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.49 3,603,400 17,981 2.84/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.84 3,603,400 30,593 WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/14 (premiums $3,165,717) cont. Counterparty Fixed obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International cont. 2.35/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 $18,919,000 $76,433 (2.35)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 18,919,000 153,055 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 8,886,000 1,360,171 Total WRITTEN OPTIONS OUTSTANDING at 12/31/14 Expiration Contract (premiums $655,469) date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/$99.42 $20,000,000 $52,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.48 20,000,000 24,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.53 11,000,000 13,860 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.34 11,000,000 11,770 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.66 11,000,000 6,380 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.47 11,000,000 5,390 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/102.13 11,000,000 11 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/101.13 11,000,000 11 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/101.94 11,000,000 11 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/100.94 11,000,000 11 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/14 (proceeds receivable Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, January1,2045 $6,000,000 1/14/15 $6,515,157 Federal National Mortgage Association, 4s, January1,2045 1,000,000 1/14/15 1,067,656 Federal National Mortgage Association, 3 1/2s, January1,2045 4,000,000 1/14/15 4,171,875 Total Putnam VT Diversified Income Fund23 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/14 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. AUD 7,219,000 E $— 7/31/24 4.5175% 6 month AUD-BBR- $(210,761) BBSW AUD 1,354,000 E — 8/6/24 4.63% 6 month AUD-BBR- (44,416) BBSW AUD 9,946,000 E — 10/16/24 6 month AUD-BBR-BBSW 4.232% 183,908 AUD 5,370,000 — 12/05/24 6 month AUD-BBR-BBSW 3.4525% 123,088 AUD 1,333,000 — 12/05/24 6 month AUD-BBR-BBSW 3.4575% 31,037 NOK 8,490,000 — 12/29/24 6 month NOK-NIBOR-NIBR 2.045% 14,121 NZD 4,215,000 — 10/29/24 3 month NZD-BBR-FRA 4.42025% 88,706 Credit Suisse International AUD 4,076,000 E — 10/16/24 6 month AUD-BBR-BBSW 4.1975% 70,756 CAD 3,310,000 — 10/30/24 3 month CAD-BA-CDOR 2.495% 66,938 CHF 547,000 — 10/27/24 6 month CHF-LIBOR-BBA 0.785% 16,232 CHF 511,000 — 10/28/24 6 month CHF-LIBOR-BBA 0.765% 14,137 NOK 9,912,000 — 11/06/24 6 month NOK-NIBOR-NIBR 2.29% 47,658 NOK 2,664,000 — 12/30/24 6 month NOK-NIBOR-NIBR 2.005% 3,123 SEK 19,922,000 — 11/11/19 0.78% 3 month SEK-STIBOR- (20,954) SIDE SEK 10,333,000 — 11/11/24 3 month SEK-STIBOR-SIDE 1.49% 32,684 Deutsche Bank AG NOK 9,912,000 — 11/06/24 6 month NOK-NIBOR-NIBR 2.29% 47,658 PLN 10,159,000 — 3/17/24 4.1072% 6 month PLN-WIBOR- (542,728) WIBO PLN 5,065,000 — 3/18/24 4.12875% 6 month PLN-WIBOR- (273,399) WIBO PLN 4,320,000 — 3/27/24 4.045% 6 month PLN-WIBOR- (229,276) WIBO PLN 49,942,000 — 7/14/16 6 month PLN-WIBOR-WIBO 2.48% 128,816 Goldman Sachs International AUD 1,956,000 E — 8/6/24 4.525% 6 month AUD-BBR- (57,379) BBSW KRW 2,937,000,000 — 10/30/19 3 month KRW-CD-KSDA-BLOOMBERG 2.2875% 11,928 KRW 4,526,000,000 — 11/05/19 3 month KRW-CD-KSDA-BLOOMBERG 2.165% (5,789) KRW 1,442,000,000 — 11/06/19 3 month KRW-CD-KSDA-BLOOMBERG 2.17% (1,546) NOK 4,956,000 — 11/05/24 6 month NOK-NIBOR-NIBR 2.315% 25,410 NOK 4,956,000 — 11/05/24 6 month NOK-NIBOR-NIBR 2.32% 25,722 NOK 2,664,000 — 12/31/24 6 month NOK-NIBOR-NIBR 1.955% 1,466 NOK 9,912,000 — 11/06/24 6 month NOK-NIBOR-NIBR 2.32% 51,340 NZD 854,000 — 10/31/24 3 month NZD-BBR-FRA 4.425% 18,211 NZD 1,068,000 — 10/31/24 3 month NZD-BBR-FRA 4.42% 22,434 NZD 1,068,000 — 11/3/24 3 month NZD-BBR-FRA 4.415% 22,081 SEK 20,586,000 — 10/27/24 3 month SEK-STIBOR-SIDE 1.6025% 95,222 SEK 17,187,000 — 10/29/24 3 month SEK-STIBOR-SIDE 1.58% 74,812 SEK 21,000,000 — 11/10/19 0.775% 3 month SEK-STIBOR- (21,478) SIDE SEK 10,665,000 — 11/10/24 3 month SEK-STIBOR-SIDE 1.4775% 32,151 JPMorgan Chase Bank N.A. AUD 3,633,000 E — 8/6/24 4.5175% 6 month AUD-BBR- (105,675) BBSW CAD 3,397,000 — 10/30/24 3 month CAD-BA-CDOR 2.5025% 70,724 KRW 2,937,000,000 — 11/06/19 3 month KRW-CD-KSDA-BLOOMBERG 2.165% (3,783) KRW 1,442,000,000 — 11/3/19 3 month KRW-CD-KSDA-BLOOMBERG 2.245% 3,153 KRW 1,442,000,000 — 11/04/19 3 month KRW-CD-KSDA-BLOOMBERG 2.195% 33 24 Putnam VT Diversified Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. cont. MXN 21,090,000 $— 7/24/29 1 month MXN-TIIE-BANXICO 6.565% $512 NZD 1,255,000 — 11/4/24 3 month NZD-BBR-FRA 4.38% 23,088 SEK 19,656,000 — 11/10/19 0.78% 3 month SEK-STIBOR- (20,727) SIDE SEK 10,227,000 — 11/10/24 3 month SEK-STIBOR-SIDE 1.485% 31,777 SEK 10,227,000 — 11/11/24 3 month SEK-STIBOR-SIDE 1.485% 31,722 SEK 19,656,000 — 11/11/19 0.775% 3 month SEK-STIBOR- (20,052) SIDE Total $— E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/14 Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $241,813,000 E $1,011,902 3/18/17 1.25% 3 month $105,828 USD-LIBOR-BBA 142,961,000 E 2,604,075 3/18/20 2.25% 3 month 58,797 USD-LIBOR-BBA 38,558,000 E 2,209,744 3/18/25 3.00% 3 month (50,873) USD-LIBOR-BBA 7,661,000 E (1,242,496) 3/18/45 3 month USD-LIBOR-BBA 3.50% 29,322 19,315,000 E (11,393) 12/16/17 1.835% 3 month (61,998) USD-LIBOR-BBA 40,830,000 E (227) 12/16/17 1.897% 3 month (157,014) USD-LIBOR-BBA 20,476,000 E (114) 12/16/17 1.86625% 3 month (66,354) USD-LIBOR-BBA 34,100,000 E (189) 12/16/17 1.905% 3 month (136,487) USD-LIBOR-BBA 8,308,000 E (46) 12/16/17 1.8625% 3 month (26,308) USD-LIBOR-BBA 58,882,000 E (83,750) 12/16/17 1.882% 3 month (292,488) USD-LIBOR-BBA 27,049,000 E (150) 12/16/17 3 month USD-LIBOR-BBA 1.80% 52,082 19,132,000 E (154) 12/16/18 2.34% 3 month (228,667) USD-LIBOR-BBA 14,349,000 E (116) 12/16/18 2.3795% 3 month (188,030) USD-LIBOR-BBA 9,172,000 (37) 12/19/19 1.742% 3 month 8,400 USD-LIBOR-BBA 27,296,000 E (151) 12/16/17 3 month USD-LIBOR-BBA 1.924% 119,159 4,783,000 E (39) 12/16/18 2.337% 3 month (56,746) USD-LIBOR-BBA 8,639,000 E (70) 12/16/18 2.0025% 3 month (18,151) USD-LIBOR-BBA 18,855,000 E (10,438) 12/16/18 1.9525% 3 month (22,392) USD-LIBOR-BBA 16,698,500 E (187) 10/22/24 3 month USD-LIBOR-BBA 3.14875% 207,793 16,698,500 E (187) 10/22/24 3 month USD-LIBOR-BBA 3.145% 205,071 2,104,000 E (277,545) 3/18/45 3 month USD-LIBOR-BBA 3.40% 26,616 2,096,000 E 94,347 3/18/25 2.90% 3 month (9,432) USD-LIBOR-BBA 11,557,000 (93) 12/19/19 1.7285% 3 month 18,103 USD-LIBOR-BBA 9,172,000 (37) 12/19/19 1.734% 3 month 11,956 USD-LIBOR-BBA Putnam VT Diversified Income Fund 25 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 2,193,000 E $14,728 3/18/17 0.50% 6 month $(1,969) EUR-EURIBOR- REUTERS EUR 7,995,000 E (148,873) 3/18/20 6 month EUR-EURIBOR-REUTERS 0.75% 28,506 EUR 3,035,000 E (192,171) 3/18/25 6 month EUR-EURIBOR-REUTERS 1.50% 42,936 EUR 2,511,000 E (421,003) 3/18/35 6 month EUR-EURIBOR-REUTERS 2.25% 87,121 EUR 312,000 E 61,396 3/18/45 2.25% 6 month (12,814) EUR-EURIBOR- REUTERS EUR 12,500,500 E (179) 10/22/24 1.75% 6 month (367,262) EUR-EURIBOR- REUTERS EUR 12,500,500 E (179) 10/22/24 1.757% 6 month (372,420) EUR-EURIBOR- REUTERS GBP 14,807,000 E 412,802 3/18/17 2.00% 6 month (42,254) GBP-LIBOR-BBA GBP 13,097,000 E (855,836) 3/18/20 6 month GBP-LIBOR-BBA 2.50% 130,621 GBP 12,529,000 E 1,694,980 3/18/25 3.00% 6 month (350,702) GBP-LIBOR-BBA GBP 3,130,000 E (895,735) 3/18/45 6 month GBP-LIBOR-BBA 3.25% 232,984 JPY 33,102,000 (11) 3/24/44 6 month JPY-LIBOR-BBA 1.80% 35,285 JPY 64,818,000 (22) 3/24/44 6 month JPY-LIBOR-BBA 1.79625% 68,559 JPY 1,817,500,000 (71) 3/14/19 6 month JPY-LIBOR-BBA 0.3175% 87,753 JPY 397,700,000 (69) 3/14/44 1.795% 6 month (421,013) JPY-LIBOR-BBA JPY 32,090,000 (6) 3/24/44 6 month JPY-LIBOR-BBA 1.80125% 34,300 JPY 37,000,000 (11) 11/07/44 6 month JPY-LIBOR-BBA 1.5025% 14,366 JPY 219,000,000 (66) 11/07/44 6 month JPY-LIBOR-BBA 1.495% 81,380 JPY 1,143,000,000 (81) 11/07/19 0.2475% 6 month (15,819) JPY-LIBOR-BBA JPY 674,500,000 (48) 11/07/19 0.25% 6 month (10,037) JPY-LIBOR-BBA JPY 11,690,000 (4) 11/07/44 6 month JPY-LIBOR-BBA 1.4975% 4,409 Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $2,839,500 E $— 6/24/24 (2.865%) USA Non Revised $(72,720) Consumer Price Index-Urban (CPI-U) Barclays Bank PLC 372,728 — 1/12/40 5.00% (1 month Synthetic MBX Index (44) USD-LIBOR) 5.00% 30 year Fannie Mae pools 983,700 — 1/12/42 4.00% (1 month Synthetic TRS Index (2,400) USD-LIBOR) 4.00% 30 year Fannie Mae pools 716,785 — 1/12/40 5.00% (1 month Synthetic MBX Index (84) USD-LIBOR) 5.00% 30 year Fannie Mae pools 657,347 — 1/12/41 5.00% (1 month Synthetic MBX Index 231 USD-LIBOR) 5.00% 30 year Fannie Mae pools 26 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $7,525,237 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(20,708) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,003,152 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,101) USD-LIBOR 6.50% 30 year Fannie Mae pools 258,558 — 1/12/40 4.00% (1 month Synthetic MBX Index 885 USD-LIBOR) 4.00% 30 year Fannie Mae pools 404,770 — 1/12/41 5.00% (1 month Synthetic MBX Index 142 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,833,392 — 1/12/41 5.00% (1 month Synthetic MBX Index 996 USD-LIBOR) 5.00% 30 year Fannie Mae pools 621,451 — 1/12/39 6.00% (1 month Synthetic TRS Index 111 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,747,350 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,449) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,163,497 — 1/12/41 5.00% (1 month Synthetic MBX Index 761 USD-LIBOR) 5.00% 30 year Fannie Mae pools 666,730 — 1/12/40 4.00% (1 month Synthetic MBX Index 2,281 USD-LIBOR) 4.00% 30 year Fannie Mae pools 84,557 — 1/12/38 6.50% (1 month Synthetic TRS Index 51 USD-LIBOR) 6.50% 30 year Fannie Mae pools 275,649 — 1/12/41 5.00% (1 month Synthetic MBX Index 97 USD-LIBOR) 5.00% 30 year Fannie Mae pools 325,998 — 1/12/41 5.00% (1 month Synthetic MBX Index 64 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,023,851 — 1/12/41 5.00% (1 month Synthetic MBX Index 711 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,362,936 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,470) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,484,260 — 1/12/40 4.00% (1 month Synthetic MBX Index 5,079 USD-LIBOR) 4.00% 30 year Fannie Mae pools 292,448 — 1/12/40 5.00% (1 month Synthetic MBX Index (34) USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,299,178 — 1/12/40 4.50% (1 month Synthetic MBX Index 6,314 USD-LIBOR) 4.50% 30 year Fannie Mae pools 9,269,644 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,259 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,919,825 — 1/12/41 5.00% (1 month Synthetic MBX Index 675 USD-LIBOR) 5.00% 30 year Fannie Mae pools 326,581 — 1/12/40 5.00% (1 month Synthetic MBX Index (38) USD-LIBOR) 5.00% 30 year Fannie Mae pools Putnam VT Diversified Income Fund 27 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $1,058,931 $— 1/12/40 5.00% (1 month Synthetic MBX Index $(124) USD-LIBOR) 5.00% 30 year Fannie Mae pools 767,848 — 1/12/40 5.00% (1 month Synthetic MBX Index (90) USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,172,970 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10,625) USD-LIBOR 6.50% 30 year Fannie Mae pools 823,590 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,495) USD-LIBOR 6.00% 30 year Fannie Mae pools 632,265 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (685) USD-LIBOR 5.50% 30 year Fannie Mae pools 316,172 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (343) USD-LIBOR 5.50% 30 year Fannie Mae pools 316,172 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (343) USD-LIBOR 5.50% 30 year Fannie Mae pools 634,490 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (688) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,647,909 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,786) USD-LIBOR 5.50% 30 year Fannie Mae pools 634,490 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (688) USD-LIBOR 5.50% 30 year Fannie Mae pools 347,020 — 1/12/41 4.00% (1 month Synthetic TRS Index (955) USD-LIBOR) 4.00% 30 year Fannie Mae pools 952,626 — 1/12/41 5.00% (1 month Synthetic TRS Index (1,821) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 573,242 — 1/12/41 5.00% (1 month Synthetic TRS Index (1,096) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 605,941 — 1/12/41 5.00% (1 month Synthetic MBX Index 213 USD-LIBOR) 5.00% 30 year Fannie Mae pools 727,343 — 1/12/41 5.00% (1 month Synthetic TRS Index (1,390) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,325,434 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,375) USD-LIBOR 6.50% 30 year Fannie Mae pools 949,942 — 1/12/38 6.50% (1 month Synthetic TRS Index 568 USD-LIBOR) 6.50% 30 year Fannie Mae pools 136,270 — 1/12/38 6.50% (1 month Synthetic TRS Index 81 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,266,834 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,373) USD-LIBOR 5.50% 30 year Fannie Mae pools 334,674 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (852) USD-LIBOR 6.50% 30 year Fannie Mae pools 28 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $1,915,373 $— 1/12/41 (5.00%) 1 month Synthetic TRS Index $3,065 USD-LIBOR 5.00% 30 year Fannie Mae pools 482,081 — 1/12/41 5.00% (1 month Synthetic MBX Index 169 USD-LIBOR) 5.00% 30 year Fannie Mae pools Citibank, N.A. 1,231,716 — 1/12/41 5.00% (1 month Synthetic MBX Index 433 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,833,392 — 1/12/41 5.00% (1 month Synthetic MBX Index 996 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,927,516 — 1/12/41 5.00% (1 month Synthetic MBX Index 678 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,356,000 — 10/3/16 1.631% USA Non Revised 73,668 Consumer Price Index-Urban (CPI-U) EUR 8,440,000 — 2/21/19 (1.235%) Eurostat Eurozone HICP (420,564) excluding tobacco EUR 4,400,000 — 2/21/24 1.69% Eurostat Eurozone HICP 385,474 excluding tobacco Credit Suisse International $809,541 — 1/12/41 5.00% (1 month Synthetic MBX Index 285 USD-LIBOR) 5.00% 30 year Fannie Mae pools 868,464 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,211) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,324,817 — 1/12/41 5.00% (1 month Synthetic TRS Index (2,533) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,348,290 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 2,157 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,485,507 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 2,377 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,295,284 — 1/12/41 5.00% (1 month Synthetic MBX Index (2,476) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,470,542 — 1/12/41 5.00% (1 month Synthetic MBX Index (4,723) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools EUR 2,430,000 — 3/27/19 (1.1913%) Eurostat Eurozone HICP (114,571) excluding tobacco EUR 8,440,000 — 2/20/19 (1.2225%) Eurostat Eurozone HICP (413,405) excluding tobacco EUR 4,400,000 — 2/20/24 1.68% Eurostat Eurozone HICP 375,815 excluding tobacco EUR 2,430,000 — 3/24/19 (1.1925%) Eurostat Eurozone HICP (114,765) excluding tobacco GBP 2,055,000 — 3/20/19 3.05% GBP Non-revised UK 72,322 Retail Price Index GBP 2,055,000 — 3/25/19 3.0413% GBP Non-revised UK 70,785 Retail Price Index Putnam VT Diversified Income Fund 29 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Deutsche Bank AG $868,464 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(2,211) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,839,500 E — 6/24/24 2.415% USA Non Revised 15,944 Consumer Price Index-Urban (CPI-U) 3,356,000 — 12/30/16 (0.83%) USA Non Revised (1,500) Consumer Price Index-Urban (CPI-U) Goldman Sachs International 1,141,225 — 1/12/39 6.00% (1 month Synthetic TRS Index 205 USD-LIBOR) 6.00% 30 year Fannie Mae pools 394,046 — 1/12/38 6.50% (1 month Synthetic TRS Index 235 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,441,600 — 1/12/42 4.00% (1 month Synthetic TRS Index (5,957) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,441,600 — 1/12/42 4.00% (1 month Synthetic TRS Index (5,957) USD-LIBOR) 4.00% 30 year Fannie Mae pools 608,241 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,549) USD-LIBOR 6.50% 30 year Fannie Mae pools 228,485 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (582) USD-LIBOR 6.50% 30 year Fannie Mae pools 166,900 — 1/12/39 6.00% (1 month Synthetic TRS Index 30 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,692,057 — 1/12/40 4.00% (1 month Synthetic TRS Index (5,182) USD-LIBOR) 4.00% 30 year Fannie Mae pools 437,820 — 1/12/39 6.00% (1 month Synthetic TRS Index 78 USD-LIBOR) 6.00% 30 year Fannie Mae pools 875,559 — 1/12/39 6.00% (1 month Synthetic TRS Index 157 USD-LIBOR) 6.00% 30 year Fannie Mae pools 424,679 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,081) USD-LIBOR 6.50% 30 year Fannie Mae pools 833,252 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,122) USD-LIBOR 6.50% 30 year Fannie Mae pools 509,552 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,297) USD-LIBOR 6.50% 30 year Fannie Mae pools 39,081 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (100) USD-LIBOR 6.50% 30 year Fannie Mae pools 104,137 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (265) USD-LIBOR 6.50% 30 year Fannie Mae pools 27,949 — 1/12/38 6.50% (1 month Synthetic TRS Index 17 USD-LIBOR) 6.50% 30 year Fannie Mae pools 30 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $534,421 $— 1/12/38 6.50% (1 month Synthetic TRS Index $319 USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,179,243 — 1/12/42 4.00% (1 month Synthetic TRS Index (7,757) USD-LIBOR) 4.00% 30 year Fannie Mae pools 447,115 — 1/12/39 6.00% (1 month Synthetic TRS Index 80 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,748,249 — 1/12/42 4.00% (1 month Synthetic TRS Index (6,705) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,985,563 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,464) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,972,041 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 3,156 USD-LIBOR 5.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 3,917,154 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,780) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,973,917 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,184) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,985,563 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,464) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,972,041 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 3,155 USD-LIBOR 5.00% 30 year Fannie Mae pools Total $— E Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/14 Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $20,577 $361,000 5/11/63 300 bp $21,726 CMBX NA BBB– Index BBB–/P 21,545 349,000 5/11/63 300 bp 22,656 CMBX NA BBB– Index BBB–/P 10,546 175,000 5/11/63 300 bp 11,103 CMBX NA BBB– Index BBB–/P 5,468 80,000 5/11/63 300 bp 5,723 Barclays Bank PLC CMBX NA BBB– Index BBB–/P 35,808 323,000 5/11/63 300 bp 36,836 Credit Suisse International CMBX NA BBB– Index BBB–/P 33,609 819,000 5/11/63 300 bp 36,216 CMBX NA BBB– Index BBB–/P 38,549 503,000 5/11/63 300 bp 40,150 CMBX NA BBB– Index BBB–/P 6,960 395,000 5/11/63 300 bp 8,217 CMBX NA BBB– Index BBB–/P 11,988 394,000 5/11/63 300 bp 13,243 CMBX NA BBB– Index BBB–/P 25,590 389,000 5/11/63 300 bp 26,828 CMBX NA BBB– Index BBB–/P 30,042 388,000 5/11/63 300 bp 31,277 CMBX NA BBB– Index BBB–/P 30,800 386,000 5/11/63 300 bp 32,028 CMBX NA BBB– Index BBB–/P 5,900 384,000 5/11/63 300 bp 7,122 CMBX NA BBB– Index BBB–/P 41,920 371,000 5/11/63 300 bp 43,099 CMBX NA BBB– Index BBB–/P 25,423 349,000 5/11/63 300 bp 26,534 Putnam VT Diversified Income Fund 31 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/14 cont. Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– Index BBB–/P $23,720 $298,000 5/11/63 300 bp $24,668 CMBX NA BBB– Index BBB–/P 3,111 268,000 5/11/63 300 bp 3,965 CMBX NA BBB– Index BBB–/P 2,947 154,000 5/11/63 300 bp 3,437 CMBX NA BBB– Index BBB–/P (345) 81,000 5/11/63 300 bp (87) CMBX NA BBB– Index BBB–/P (49) 75,000 5/11/63 300 bp 190 CMBX NA BBB– Index BBB–/P 127 39,000 5/11/63 300 bp 252 CMBX NA BBB– Index BBB–/P 89 39,000 5/11/63 300 bp 213 CMBX NA BBB– Index BBB–/P 96 21,000 5/11/63 300 bp 163 CMBX NA BBB– Index BBB–/P 32 14,000 5/11/63 300 bp 77 CMBX NA BBB– Index BBB–/P 512 21,000 1/17/47 300 bp 274 CMBX NA BBB– Index BBB–/P 1,568 40,000 1/17/47 300 bp 1,115 CMBX NA BBB– Index BBB–/P 2,409 119,000 1/17/47 300 bp 1,063 CMBX NA BB Index — 1,820 91,000 5/11/63 (500 bp) 1,422 CMBX NA BB Index — (1,037) 135,000 5/11/63 (500 bp) (1,627) CMBX NA BB Index — (1,293) 135,000 5/11/63 (500 bp) (1,884) CMBX NA BB Index — (1,241) 136,000 5/11/63 (500 bp) (1,835) CMBX NA BB Index — 2,799 181,000 5/11/63 (500 bp) 2,008 CMBX NA BB Index — 4,806 182,000 5/11/63 (500 bp) 4,010 CMBX NA BB Index — (5,257) 301,000 5/11/63 (500 bp) (6,573) CMBX NA BB Index — (2,126) 407,000 5/11/63 (500 bp) (3,906) CMBX NA BB Index — (5,799) 299,000 5/11/63 (500 bp) (7,107) CMBX NA BBB– Index BBB–/P (6,149) 499,000 5/11/63 300 bp (4,560) CMBX NA BBB– Index BBB–/P (7,494) 497,000 5/11/63 300 bp (5,911) CMBX NA BBB– Index BBB–/P (9,506) 491,000 5/11/63 300 bp (7,943) CMBX NA BBB– Index BBB–/P 609 459,000 5/11/63 300 bp 2,070 CMBX NA BBB– Index BBB–/P 1,482 320,000 5/11/63 300 bp 2,501 CMBX NA BBB– Index BBB–/P (3,194) 318,000 5/11/63 300 bp (2,182) CMBX NA BBB– Index BBB–/P 174 262,000 5/11/63 300 bp 1,008 CMBX NA BBB– Index BBB–/P 6,163 259,000 5/11/63 300 bp 6,987 CMBX NA BBB– Index BBB–/P 1,191 257,000 5/11/63 300 bp 2,009 CMBX NA BBB– Index BBB–/P 1,554 256,000 5/11/63 300 bp 2,369 CMBX NA BBB– Index BBB–/P 176 254,000 5/11/63 300 bp 985 CMBX NA BBB– Index BBB–/P 880 254,000 5/11/63 300 bp 1,688 CMBX NA BBB– Index BBB–/P (4,462) 247,000 5/11/63 300 bp (3,676) CMBX NA BBB– Index BBB–/P (745) 220,000 5/11/63 300 bp (44) CMBX NA BBB– Index BBB–/P 10,529 220,000 5/11/63 300 bp 11,229 CMBX NA BBB– Index BBB–/P 591 219,000 5/11/63 300 bp 1,288 CMBX NA BBB– Index BBB–/P (2,013) 215,000 5/11/63 300 bp (1,328) CMBX NA BBB– Index BBB–/P (2,144) 214,000 5/11/63 300 bp (1,463) CMBX NA BBB– Index BBB–/P (707) 212,000 5/11/63 300 bp (32) CMBX NA BBB– Index BBB–/P (709) 212,000 5/11/63 300 bp (34) CMBX NA BBB– Index BBB–/P 2,491 209,000 5/11/63 300 bp 3,156 CMBX NA BBB– Index BBB–/P 2,078 209,000 5/11/63 300 bp 2,743 CMBX NA BBB– Index BBB–/P (1,741) 208,000 5/11/63 300 bp (1,078) CMBX NA BBB– Index BBB–/P (1,040) 109,000 5/11/63 300 bp (693) CMBX NA BBB– Index BBB–/P (639) 106,000 5/11/63 300 bp (301) CMBX NA BBB– Index BBB–/P 259 6,000 5/11/63 300 bp 278 Goldman Sachs International CMBX NA BBB– Index BBB–/P (2,760) 399,000 5/11/63 300 bp (1,489) CMBX NA BBB– Index BBB–/P 55 21,000 5/11/63 300 bp 122 CMBX NA BB Index — 2,058 91,000 5/11/63 (500 bp) 1,660 32 Putnam VT Diversified Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/14 cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International cont. CMBX NA BB Index — $(1,297) $135,000 5/11/63 (500 bp) $(1,887) CMBX NA BB Index — (1,941) 183,000 5/11/63 (500 bp) (2,741) CMBX NA BBB– Index BBB–/P (4,116) 247,000 5/11/63 300 bp (3,329) CMBX NA BBB– Index BBB–/P 2,719 238,000 5/11/63 300 bp 3,476 CMBX NA BBB– Index BBB–/P 1,271 213,000 5/11/63 300 bp 1,949 CMBX NA BBB– Index BBB–/P (1,993) 213,000 5/11/63 300 bp (1,315) CMBX NA BBB– Index BBB–/P (2,136) 213,000 5/11/63 300 bp (1,458) CMBX NA BBB– Index BBB–/P (2,136) 213,000 5/11/63 300 bp (1,458) CMBX NA BBB– Index BBB–/P (851) 212,000 5/11/63 300 bp (176) CMBX NA BBB– Index BBB–/P (1,671) 208,000 5/11/63 300 bp (1,009) CMBX NA BBB– Index BBB–/P (1,189) 109,000 5/11/63 300 bp (842) CMBX NA BBB– Index BBB–/P (83) 31,000 5/11/63 300 bp 16 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2014. Securities rated by Putnam are indicated by “/P.” Putnam VT Diversified Income Fund 33 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $13,839 Energy — — 1,038 Total common stocks — — Convertible bonds and notes — 158,047 — Convertible preferred stocks — 134,619 — Corporate bonds and notes — 95,563,266 8 Foreign government and agency bonds and notes — 31,485,006 — Mortgage-backed securities — 134,152,297 — Preferred stocks 184,132 570,689 — Purchased options outstanding — 158,790 — Purchased swap options outstanding — 2,325,137 — Senior loans — 7,098,919 — U.S. government and agency mortgage obligations — 73,738,750 — U.S. treasury obligations — 154,902 — Short-term investments 6,652,821 12,865,677 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,376,629 $— Futures contracts (321,013) — — Written options outstanding — (113,644) — Written swap options outstanding — (3,464,859) — TBA sale commitments — (11,754,688) — Interest rate swap contracts — (5,327,388) — Total return swap contracts — (250,063) — Credit default contracts — 38,003 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 34 Putnam VT Diversified Income Fund Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $359,323,745) $359,045,116 Affi liated issuers (identified cost $6,212,821) (Note 5) 6,212,821 Cash 35,743 Foreign currency (cost $84) (Note 1) 84 Interest and other receivables 4,114,487 Receivable for shares of the fund sold 222,692 Receivable for investments sold 161,757 Receivable for sales of delayed delivery securities (Note 1) 13,458,879 Receivable for variation margin (Note 1) 154,987 Unrealized appreciation on forward currency contracts (Note 1) 4,258,897 Unrealized appreciation on OTC swap contracts (Note 1) 2,895,916 Premium paid on OTC swap contracts (Note 1) 77,863 Total assets Liabilities Payable for investments purchased 548,715 Payable for purchases of delayed delivery securities (Notes 1, 6 and 7) 75,095,825 Payable for shares of the fund repurchased 326,618 Payable for compensation of Manager (Note 2) 134,970 Payable for custodian fees (Note 2) 23,594 Payable for investor servicing fees (Note 2) 24,638 Payable for Trustee compensation and expenses (Note 2) 141,426 Payable for administrative services (Note 2) 1,978 Payable for distribution fees (Note 2) 40,695 Payable for variation margin (Note 1) 302,219 Unrealized depreciation on OTC swap contracts (Note 1) 2,910,113 Premium received on OTC swap contracts (Note 1) 423,041 Unrealized depreciation on forward currency contracts (Note 1) 1,882,268 Written options outstanding, at value (premiums $3,821,186) (Notes 1 and 3) 3,578,503 TBA sale commitments, at value (proceeds receivable $11,728,477) (Note 1) 11,754,688 Collateral on certain derivative contracts, at value (Note 1) 594,902 Other accrued expenses 184,047 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $361,154,298 Undistributed net investment income (Note 1) 22,003,415 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (91,228,201) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 741,490 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $103,063,357 Number of shares outstanding 14,691,740 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.02 Computation of net asset value Class IB Net assets $189,607,645 Number of shares outstanding 27,036,362 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.01 The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 35 Statement of operations Year ended 12/31/14 Investment income Interest (net of foreign tax of $496 ) (including interest income of $5,561 from investments in affiliated issuers) (Note 5) $19,949,454 Dividends 70,113 Total investment income Expenses Compensation of Manager (Note 2) 1,794,113 Investor servicing fees (Note 2) 332,158 Custodian fees (Note 2) 100,933 Trustee compensation and expenses (Note 2) 13,473 Distribution fees (Note 2) 544,200 Administrative services (Note 2) 8,115 Other 276,554 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 6,061,745 Net realized loss on swap contracts (Note 1) (4,221,253) Net realized loss on futures contracts (Note 1) (4,858,555) Net realized gain on foreign currency transactions (Note 1) 4,780,216 Net realized gain on written options (Notes 1 and 3) 2,995,481 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 3,061,693 Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year (22,247,823) Net loss on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Decrease in net assets Operations: Net investment income $16,950,021 $22,760,100 Net realized gain on investments and foreign currency transactions 4,757,634 5,460,082 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (19,186,130) 2,899,808 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (9,571,123) (4,499,706) Class IB (17,778,297) (10,005,596) Decrease from capital share transactions (Note 4) (42,316,456) (104,341,636) Total decrease in net assets Net assets: Beginning of year 359,815,353 447,542,301 End of year (including undistributed net investment income of $22,003,415 and $27,179,682, respectively) The accompanying notes are an integral part of these financial statements. 36 Putnam VT Diversified Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/14 .38 (.32) (.62) — .76 5.27 408 e 12/31/13 .42 .16 (.26) — .75 5.71 234 f 12/31/12 .37 .43 (.42) — .77 5.24 170 f 12/31/11 .41 (.60) (.78) — g,h .76 5.55 155 f 12/31/10 .72 .23 (1.21) — .74 i 9.41 115 f Class IB 12/31/14 .36 (.32) (.60) — 1.01 5.02 408 e 12/31/13 .40 .16 (.24) — 1.00 5.45 234 f 12/31/12 .35 .43 (.40) — 1.02 4.99 170 f 12/31/11 .39 (.60) (.76) — g,h 1.01 5.30 155 f 12/31/10 .70 .23 (1.19) — .99 i 9.13 115 f a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover (%) December 31, 2013 586% December 31, 2012 546 December 31, 2011 416 December 31, 2010 176 g Amount represents less than $0.01 per share. h Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. i Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2010. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 37 Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. 38 Putnam VT Diversified Income Fund Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a Putnam VT Diversified Income Fund 39 periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,475,135 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,845,420 on open derivative contracts subject to the Master Agreements. 40 Putnam VT Diversified Income Fund Collateral posted by the fund at period end for these agreements totaled $1,871,765 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $86,361,798 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $21,159,573 $11,403,807 $32,563,380 * 19,568,782 N/A 19,568,782 12/31/16 34,229,636 N/A 34,229,636 12/31/17 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from unrealized gains and losses on certain futures contracts, from realized gains and losses on certain futures contracts, from interest on payment-in-kind securities, from income on swap contracts and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $5,223,132 to increase undistributed net investment income, $62,444 to increase paid-in-capital and $5,285,576 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $10,682,138 Unrealized depreciation (16,148,880) Net unrealized depreciation (5,466,742) Undistributed ordinary income 24,929,977 Capital loss carryforward (86,361,798) Cost for federal income tax purposes $370,618,182 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 51.7% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam VT Diversified Income Fund41 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $114,398 Class IB 217,760 Total $332,158 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $187, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $544,200 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,476,839,084 $1,488,643,210 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written swap option Written swap Written option Written option contract amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period USD 86,859,600 $238,864 $— $— EUR 97,988,000 $— $— $— Options opened USD 1,156,340,230 7,944,770 1,166,000,000 5,459,649 EUR 139,331,000 130,595 — — Options exercised USD (88,370,900) (498,366) — — EUR — Options expired USD (9,574,000) — (333,000,000) (1,244,375) EUR — Options closed USD (964,490,630) (4,519,551) (705,000,000) (3,559,805) EUR (237,319,000) (130,595) — — Written options outstanding at the end of the reporting period USD 180,764,300 $3,165,717 $128,000,000 $655,469 EUR — $— $— $— 42 Putnam VT Diversified Income Fund Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 176,758 $1,294,479 286,991 $2,109,654 3,800,480 $27,633,237 3,963,791 $29,092,914 Shares issued in connection with reinvestment of distributions 1,340,493 9,571,123 620,649 4,499,706 2,486,475 17,778,297 1,380,082 10,005,596 1,517,251 10,865,602 907,640 6,609,360 6,286,955 45,411,534 5,343,873 39,098,510 Shares repurchased (2,908,159) (21,157,431) (3,105,689) (22,838,866) (10,680,744) (77,436,161) (17,348,305) (127,210,640) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $12,455,940 $139,879,806 $146,122,925 $5,561 $6,212,821 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $40,789, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Borrower Unfunded commitments WR Grace & Co. $40,789 Totals Note 9 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $99,200,000 Purchased swap option contracts (contract amount) $270,700,000 Written TBA commitment option contracts (contract amount) (Note 3) $196,200,000 Written swap option contracts (contract amount) (Note 3) $248,400,000 Futures contracts (number of contracts) 700 Forward currency contracts (contract amount) $276,300,000 OTC interest rate swap contracts (notional) $365,200,000 Centrally cleared interest rate swap contracts (notional) $1,042,700,000 OTC total return swap contracts (notional) $252,400,000 OTC credit default contracts (notional) $14,200,000 Centrally cleared credit default contracts (notional) $—* Warrants (number of warrants) 20 *For the reporting period, there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. Putnam VT Diversified Income Fund 43 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $49,992 Payables $11,989 Foreign exchange contracts Receivables 4,258,897 Payables 1,882,268 Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 10,666,276* Unrealized depreciation 17,659,316* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(293,748) $(293,748) Foreign exchange contracts — — — 4,902,716 — $4,902,716 Equity contracts 3,921 — $3,921 Interest rate contracts — (3,048,722) (4,858,555) — (3,927,505) $(11,834,782) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $364,100 $364,100 Foreign exchange contracts — — — 3,102,009 — $3,102,009 Equity contracts (3,284) — $(3,284) Interest rate contracts — (576,202) (124,946) — (4,621,821) $(5,322,969) Total 44 Putnam VT Diversified Income Fund This page intentionally left blank. Putnam VT Diversified Income Fund 45 Note 10 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N. A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N. A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N. A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $— $— $— $440,860 $251,528 $176,474 $380,777 $— $161,009 $— $— $— $— $— $1,410,648 Centrally cleared interest rate swap contracts § — — 154,507 — 154,507 OTC Total return swap contracts* # — 25,753 — 461,249 523,741 15,944 4,277 — 3,155 — 1,034,119 OTC Credit default contracts* # 3,072 1,028 — — 38,515 — 7,377 — 49,992 Futures contracts § — 480 — 480 Forward currency contracts # 97,869 355,297 — 467,475 268,921 301,943 320,121 212,626 545,454 — 358,253 720,571 308,500 301,867 4,258,897 Purchased swap options** # 522,275 279,336 — 636,834 679,866 — 206,826 — 2,325,137 Purchased options** # — 158,790 — 158,790 Total Assets Liabilities: OTC Interest rate swap contracts* # $— $— $— $255,177 $20,954 $1,045,403 $86,192 $— $150,237 $— $— $— $— $— $1,557,963 Centrally cleared interest rate swap contracts § — — 280,059 — 280,059 OTC Total return swap contracts* # 72,720 64,057 — 420,564 654,684 3,711 44,018 — 24,428 — 1,284,182 OTC Credit default contracts* # — 10,201 — 1,788 — 11,989 Futures contracts § — 22,160 — 22,160 Forward currency contracts # 14,528 173,349 — 213,841 94,971 142,498 10,981 63,894 283,175 — 76,505 688,793 80,606 39,127 1,882,268 Written swap options # 620,890 306,289 — 551,280 348,167 — 278,062 — 1,360,171 — 3,464,859 Written options # — 113,644 — 113,644 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $60,191 $— $440,000 $556,952 $(697,251) $429,982 $94,711 $(1,063,247) $— $258,507 $— $227,894 $— Net amount $(84,922) $57,528 $(125,552) $125,556 $76,642 $— $68,355 $54,021 $— $(21,680) $23,241 $31,778 $— $262,740 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 46 Putnam VT Diversified Income Fund Putnam VT Diversified Income Fund 47 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 41,650,912 1,425,053 3,915,648 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 48 Putnam VT Diversified Income Fund About the Trustees Putnam VT Diversified Income Fund 49 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 50 Putnam VT Diversified Income Fund This page intentionally left blank. Putnam VT Diversified Income Fund 51 This page intentionally left blank. 52Putnam VT Diversified Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Diversified Income Fund 53 This report has been prepared for the shareholders H502 of Putnam VT Diversified Income Fund. VTAN028 292453 2/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$127,306	$ — $12,722	$ — December 31, 2013	$133,313	$ — $8,445	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $574,787 and $ 158,445 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
